                                                                                                                                                            '7·
     • ~ AO 245B (Rev. 02/08/2019) Judginent in a Criminal Petty Case (Modified)                                                              Page 1 ofl.   ~   / //
,.                                                                                                                                                              (?/

                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                              V.

                             Roberto Morales-Ascencio                                 Case Number: 3: 19-mj-23766

                                                                                     Victor N. Pippins
                                                                                     Defendant's Attorney


        REGISTRATION NO. 89007298

        THE DEFENDANT:
         IXI pleaded guilty to count(s) ___      _________________________
                                        1 of Complaint          ___-'.



         •    was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                     Nature of Offense                                                          Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

          D The defendant has been found not guilty on count(s)
                                           -------------------
         •     Count(s)
                            ------------------
                                               dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      !\•    TIME SERVED                           • ________ days
         IXI Assessment: $10 WAIVED IXI Fine: WAIVED
         IXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
          •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, September 12, 2019
                                                                                   Date of Imposition of Sentence



                                                                                   HONORABLE RICHARD L. PUGLISI
                                                                                   UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                      3:19-mj-23766
